Citation Nr: 0513204	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  00-16 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to a disability rating greater than 10 percent 
for residuals of a left zygoma fracture with silastic 
implant.

2. Entitlement to a disability rating greater than 10 percent 
for low back strain.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from January 1988 to May 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

This case was previously before the Board in July 2003.  At 
that time the case was remanded to the RO to afford the 
veteran notification regarding the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
and to obtain additional clinical information.  A rating 
decision in October 2004 awarded a 10 percent disability 
rating, effective to June 30, 1999 for the previously 
noncompensably evaluated low back strain.  


FINDINGS OF FACT

1.  The residuals of a left zygoma fracture with silastic 
implant are productive of two characteristics of 
disfigurement, including a scar at least one-quarter inch 
(0.6 cm.) wide at its widest part; and surface contour 
depressed on palpation; but no more.

2.  The low back strain is manifested by back pain with 
flare-ups, but is not productive of moderate limitation of 
motion of the lumbar spine; moderate intervertebral syndrome 
with recurring attacks; lumbosacral strain with muscle spasm 
on extreme forward bending, unilateral loss of lateral spine 
motion in a standing position; forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; muscle 
spasm or severe enough to result in abnormal gait or abnormal 
spine contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis; or intervertebral disc syndrome, with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for residuals of a 
left zygoma fracture with silastic implant have been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 
4.118, Diagnostic Code 7800 (2001, 2004).

2.  The criteria for a rating in excess of 10 percent for low 
back strain have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 
5295 (2002, 2003); 38 C.F.R. §§ 3.321(b), 4.7, 4.40, 4.45, 
4.59 4.71a, Diagnostic Codes 5235-5243 (2004).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued rules to amend adjudication regulations to implement 
the provisions of the VCAA.  See 38 C.F.R. §§  3.102, 
3.156(a), 3.159 and 3.326(a)).  The intended effect of the 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini I), the Court of Appeals for 
Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  In Mayfield v. Nicholson, No. 
02-1077 (Fed. Cir. April 14, 2005), the U.S. Court of Appeals 
for the Federal Circuit determined that, although notice was 
not provided prior to the initial unfavorable decision by the 
AOJ on the appellant's claim, as required by Pelegrini, this 
deficiency was not prejudicial to the appellant because the 
Board remand and subsequent RO actions "essentially cured the 
error in the timing of notice."  Slip op. at 31-32.  The 
court also concluded that, where the claimant has received 
notice that complies with the statute and regulation, any 
Board reasons-or-bases deficiency in discussing how the 
statute and regulation have been satisfied would of necessity 
be nonprejudicial to the claimant.  Slip op. at 33.
 
In this case VCAA notice was not provided to the veteran 
before the RO decision that is the subject of this appeal.  
However, in September 2003 the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to submit any evidence in his possession that 
pertains to the claims.  Notice of the VCAA requirements were 
also included in the October 2004 Supplemental Statement of 
the Case. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to final disposition by the Board, 
and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices. Therefore, to decide the appeal would 
not be prejudicial error to the veteran.  

Concerning the veteran's claims, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the VCAA law and regulations.  The 
record in this case includes the veteran's service medical 
records and VA treatment records.  The veteran has also been 
afforded VA medical examination for evaluation of his 
service-connected disabilities that are the subject of this 
appeal.  With regard to providing assistance to the veteran 
it is also noted that he has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to claims at issue.  The discussions in the 
rating decision and Statements of the Cases have informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefits sought.  Considering the 
foregoing, the Board therefore finds that the notice 
requirements of the VCAA and regulations have been met.    

The Board has reviewed the facts of this case in light of 
VCAA and the VCAA regulations.  As discussed above, VA has 
made all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
veteran or his representative for further argument, as the 
Board's consideration of the VCAA law and regulations in the 
first instance does not prejudice her.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992).


I.  Residuals of a Left Zygoma Fracture with Silastic Implant

Factual Background

The veteran's medical history shows that during service he 
was involved in an automobile accident and that he sustained 
a left infraorbital fracture that subsequently required bone 
removal and insertion of a Silastic implant.  At discharge 
from service it was indicated that the veteran had asymmetry 
of the face secondary to the injury.

A personal hearing was held at the RO in September 2000.  The 
veteran testified that sunlight bothered his left eye and 
that the eye watered.  The veteran stated that he had pain 
below his eye in the area of the implant and headaches from 
the pain. He testified that his eye pain was an 8 out of 10.  

A VA eye examination performed in September 1999 reveals an 
assessment of left orbital pain likely due to neuralgia from 
trauma to zygoma.  A VA medical examination of the eye in 
February 2001 reveals the veteran's complaints of pain 
underneath the left eye and left eye photophobia. The 
physical examination revealed a 22-millimeter scar on the 
lower eyelid.  It was reported that there was ocular pain and 
discomfort possibly secondary to the orbital reconstruction 
of the left eye.  In March 2001 a physician for VA purposes 
opined that there was no relationship between the veteran's 
headaches and his left orbital fracture residuals. Close-up 
photographs of the veteran's left orbital fracture residuals 
were associated with the claims folder in April 2001. 

Received in October 2003 were statements from the veteran's 
spouse and his mother regarding his eye pain and other eye 
symptoms. 

A VA dermatological examination was performed in April 2004.  
The veteran medical history of the orbital fracture was 
reported, and it was indicated that the veteran reported the 
scar had been about the same and it was not getting any 
better.   The physical examination revealed a 1.5 centimeter 
linear, depressed scar that was not adherent to underlying 
tissue.  It was indicated that the scar's pigment was the 
same as surrounding tissue and that the scar's texture was 
normal.  Significant underlying soft tissue damage was 
reported.  It was indicated that there was no induration or 
inflexibility and that the scar was mildly tender without 
loss of skin at the site.  Problems with light sensitivity 
were indicated and it was indicated that that the veteran 
reportedly had significant itching and tearing from the eye.  
It was reported that the scar was moderately deep with 
underlying soft tissue damage, and that the scar was 
disfiguring to a moderate degree.  A close-up photograph of 
the veteran's eye was taken and associated with the claims 
folder.    


Analysis             

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.   

The veteran is currently in receipt of a 10 percent 
disability evaluation for residuals of a left zygoma fracture 
with silastic implant under 38 C.F.R. § 4.118, Diagnostic 
Code 7800.  It is noted that service connection is in effect 
for hyperopia and photophobia with diplopia associated with 
the zygoma fracture.  

 The Board also notes that, effective August 30, 2002, VA 
revised the criteria for diagnosing and evaluating skin 
disabilities, Diagnostic Code Series 7800.  67 Fed. Reg. 
49596 (July 31, 2002).

Prior to the revision, disfiguring scars of the head, face 
and neck were rated as 50 percent disabling with complete or 
exceptionally repugnant deformity of one side of face or 
marked or repugnant bilateral disfigurement.  A 30 percent 
rating was assigned for severe scar, especially if it 
produced a marked or unsightly deformity of eyelids, lips or 
auricles.  A moderately disfiguring scar was rated as 10 
percent disabling. 38 C.F.R. § 4.118, Diagnostic Code 7800 
(2002).

Under the amended DC 7800 (disfigurement of the head, face, 
or neck), with visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips, or; with 
six or more characteristics of disfigurement will be rated as 
80 percent disabling.  With visible or palpable tissue loss 
and either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement the disability 
will be rated at 50 percent.  With visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two or three characteristics of disfigurement the disability 
will be rated at 30 percent.  With one characteristic of 
disfigurement the disability will be rated at 10 percent. 38 
C.F.R. § 4.118, Diagnostic Code 7800 (2004).

Note (1): The 8 characteristics of disfigurement, for 
purposes of evaluation under § 4.118, are: Scar 5 or more 
inches (13 or more cm.) in length. Scar at least one-quarter 
inch (0.6 cm.) wide at widest part. Surface contour of scar 
elevated or depressed on palpation. Scar adherent to 
underlying tissue.  Skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.).  Skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.).  Underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.).  Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).

Note (2): Rate tissue loss of the auricle under DC 6207 (loss 
of auricle) and anatomical loss of the eye under DC 6061 
(anatomical loss of both eyes) or DC 6063 (anatomical loss of 
one eye), as appropriate.  Note (3):  Take into consideration 
unretouched color photographs when evaluating under these 
criteria.

A review of the evidentiary data reveals the veteran's 
complaints of continued left eye symptomatology, with reports 
of pain underneath the left eye, left eye photophobia with 
resultant closure of the eye, along with tearing and itching 
of the left eye.  A 30 percent disability under the new 
rating criteria of Diagnostic Code 7800, requires two or 
three characteristics of disfigurement for the disability to 
include:  Surface contour of scar elevated or depressed on 
palpation; scar at least one-quarter inch (0.6 cm.) wide at 
widest part.  The April 2004 VA medical examination reveals 
that the left zygoma fracture with silastic implant scar was 
clinically described as depressed.  Further, it was indicated 
that the scar was 1.5 centimeters linearly.  The actual width 
of the scar was not reported, but consideration of several 
color photographs of the veteran's facial scar indicates that 
in relation to its linear length, the scar most probably 
approximates a quarter inch at its widest.  38 C.F.R. § 
4.118, Diagnostic Code 7800, Note 3 (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied. Gilbert v. Derwinski, 1 
Vet. App. 49 (1990)

The Board finds that the veteran's residuals of a left zygoma 
fracture with silastic implant more nearly approximates the 
criteria for a 30 percent disability evaluation under the new 
criteria for Diagnostic Code 7800.  It is important to note 
that evidentiary data does not reveal a complete or 
exceptionally repugnant deformity of one side of face or 
marked or repugnant bilateral disfigurement, under the old 
criteria for Diagnostic Code 7800.  Nor is there evidence of 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement under the new criteria for 
Diagnostic Code 7800.

A 30 percent disability evaluation for residuals of a left 
zygoma fracture with silastic implant, but no more, is 
warranted.  

 
II.  Low Back Strain

Factual Background

A VA orthopedic examination was performed in September 1999.  
The examination report revealed the veteran's history of a 
back injuries sustained in a 1989 automobile accident while 
in service. The veteran's complaints included some lower back 
pain at all times; back strains with prolonged walking that 
were relieved by lying on a hard surface; an inability to 
flex forward all the way; and occasional radiating pain into 
the buttocks and lower extremities.  It was also indicated 
that the veteran was in the sales field, and on his feet all 
day which increased the pain.  

Range of motion studies of the lumbar spine revealed that 
flexion was to 85 degrees active and 100 degrees passive; 
extension was to 20 degrees active and passive; right/left 
lateral bending were to 35 degrees active and passive; and 
right/left lateral turning were to 65 degrees active and 
passive.  It was reported that there was no pain, fatigue, 
weakness or lack of endurance with range of motion of the 
back.  There also were no spasms or weakness in the lower 
back, postural abnormalities, fixed deformities, or signs of 
atrophy or asymmetry.  Motor and sensory examination of the 
lower extremities revealed no reported abnormalities.  Ankle 
jerks were 2 plus bilaterally and straight leg raising was 
described as negative, bilaterally.  It was indicated that an 
X-ray of the lumbar spine revealed mild levocurvature and 
mild wedging of L1 and L2 associated with end plate sclerosis 
and moderate hypertrophic spurring.  Disc space narrowing was 
associated with vacuum disc phenomenon at L2-3, and there 
were Schmorl's node defects at T-12 and the inferior 
endplates of L1 and L2.  The diagnosis indicted a normal 
examination of the lower back.

VA clinical records from 2001 show that that veteran received 
treatment for low back pain complaints. A May 2001 X-ray 
revealed mild compression of L2 and to a lesser extent of L1, 
mild disc disease and osteoarthritis.  In September 2003 
statements from the veteran's spouse and mother it was 
reported that the veteran had back pain that limited his 
activities.

A VA medical examination of the spine was performed in April 
2004.  It was reported that the veteran had had no injury to 
his low back since his service accident and that he worked 
full time as a limousine dispatcher and part-time armed 
security guard. The veteran reported that he had had no 
treatment for his back.  The veteran complained that his low 
back pain was 100 percent worse than during his time in 
service.                

The veteran complained of low back pain that was a 6 on a 
scale from 1 to 10.  There was no radicular pain or sensation 
into the legs.  Reportedly his back pain worsened with 
sitting more than two hours.  He avoided lifting more than 
20 pounds, and his back pain worsened with any pushing or 
pulling activities.  He reported normal but painful motion of 
the back.  It was reported that the veteran did not take 
medication for his back.  He had flare-ups involving his back 
that occurred two times per week and lasted as long as one 
half hour which could be brought on by twisting his back from 
side to side.  The veteran complained that when the back pain 
was exacerbated, he avoided sitting activities and he 
discontinued his work dispatching limousines.  Standing and 
stretching dissipated the flare-up pain.   

The physical examination revealed the veteran had a normal 
gait, and that he sat easily.  He was able to walk on his 
toes and heels, and he performed a 100 percent normal 
squatting maneuver without difficulty.  He laid on the 
examining table without difficulty and he was able to bring 
his fingertips to his toes.  The spine revealed a normal 
contour.  One hundred percent normal pain free range of 
motion was reported.  Forward flexion was to 90 degrees; 
right and left "leans" were to 30 degrees; extension was to 
30 degrees; and right and left rotation was to 45 degrees 
without pain.  There was no tenderness and paraspinous 
muscles contracted normally, without evidence of spasm.  
Reflexes and sensation of the lower extremities were within 
normal limits.  The examiner reported that during flare-ups, 
the veteran would have decreased ability to sit or stand 
still for the period of the flare-up due to pain. It was 
stated that repetitive activities would not result in loss of 
function.  

It was reported that X-rays of the lumbar spine revealed mild 
anterior wedging of the L1, L2 and L3 vertebra as with 
ancient healed compression fracture; moderate disc space 
narrowing at the L1-2 and L2-3 levels; mild anterior 
osteophyte formation from the L1, L2, and L3 vertebral 
bodies.  The diagnoses were:  Ancient healed mild compression 
fractures of the L1, L2, and L3 vertebra with mild to 
moderate intervertebral disc space narrowing at the L1-2 and 
L2-3 levels; complaints of low back pain without neurological 
nor mechanical deficits.  The examiner remarked that the 
veteran's complaints of flare-ups and back pain from twisting 
were consistent with X-rays that showed degenerative changes.  
The veteran was able to continue with all his present 
activities of work and daily living without restriction and 
he required no specific treatment for his back.
  
At a January 2005 VA medical examination for evaluation of 
the cervical spine, it was reported that the veteran 
complained of low back pain that had not bothered him very 
much.  He had been followed by a private physician on account 
of his low back pain, but he claimed that the low back pain 
was not that severe, not disturbing him very much.  The 
remainder of the examination detailed the veteran's cervical 
pathology.



Analysis 

The veteran is currently in receipt of a 10 percent 
disability evaluation for low back strain under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237, lumbosacral or cervical 
strain.     

It is important to note though that during the pendency of 
the veteran's appeal, effective September 26, 2003, 
substantive changes were made to the criteria for evaluating 
spine disorders. See 68 Fed. Reg. 51454-51458 (August 27, 
2003) (codified at 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 
5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243 (2004)).  
These revisions consist of a new rating formula encompassing 
such disabling symptoms as pain, ankylosis, limitation of 
motion, muscle spasm, and tenderness.  Additionally, 
associated neurological abnormalities (e.g., bowel or bladder 
impairment) are now for evaluation separately.

These changes are listed under Diagnostic Codes 5235 to 5243 
(including Diagnostic Codes 5236 and 5237 for sacroiliac 
injury and weakness and lumbosacral or cervical strain, 
respectively), with Diagnostic Code 5243 now embodying the 
recently revised provisions of the former Diagnostic Code 
5293 (for intervertebral disc syndrome).  The veteran was 
notified of the newly enacted provisions of Diagnostic Codes 
5235 to 5243 in an October 2004 supplemental statement of the 
case.

Under the criteria effective prior to September 26, 2003, 
Diagnostic Code 5292 provided for ratings based on limitation 
of motion of the lumbar spine.  When limitation of motion is 
moderate, a 20 percent rating is warranted. When limitation 
of motion is severe, a 40 percent rating is warranted.  The 
maximum rating under Code 5292 is 40 percent.

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome Diagnostic Code 5293, warrants a 
noncompensable evaluation if it is postoperative, cured.  A 
10 percent evaluation is warranted if it is mild.  A 20 
percent evaluation is warranted if it is moderate with 
recurring attacks.  A 40 percent evaluation is authorized for 
intervertebral disc syndrome if it is severe with recurrent 
attacks and intermittent relief.  A 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief. 

Also, the criteria effective prior to September 26, 2003, 
includes Diagnostic Code 5295, lumbosacral strain which 
warranted a 20 percent rating if present with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent rating was 
warranted for a sacroiliac injury and weakness manifested by 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, a loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of the joint 
space, or some of the above with abnormal mobility on forced 
motion. That was the highest schedular evaluation available 
under that code.

Effective September 26, 2003, the diagnostic codes for rating 
diseases and injuries of the spine were re-designated as 
Diagnostic Codes 5235 to 5243 (for, respectively, vertebral 
fracture or dislocation; sacroiliac injury and weakness; 
lumbosacral or cervical strain; spinal stenosis; 
spondylolisthesis or segmental instability; ankylosing 
spondylitis; spinal fusion; degenerative arthritis of the 
spine; and intervertebral disc syndrome).  The criteria for 
rating diseases and injuries of the spine were also amended.

Effective September 26, 2003, with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, the following apply: a 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees, or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees, or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.

A 30 percent evaluation is warranted for forward flexion of 
the cervical spine to 15 degrees or less, or favorable 
ankylosis of the entire cervical spine.  A 40 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine. 38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2004).

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately. 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243, Note (1) (2004).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees. 68 
Fed. Reg. 51454, 51456 (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (2) (2004).

In addition, Diagnostic Code 5242 involves degenerative 
arthritis of the spine which contemplates Diagnostic Code 
5003, degenerative arthritis.  Diagnostic Code 5003 provides: 
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion. In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X- ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups and a 
20 percent evaluation is authorized if there is X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups and there are occasional 
incapacitating exacerbations. 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2004).  

The clinical data shows that the veteran reports low back 
pain manifested in the recent past by flare-ups that occur 
twice per week, back pain with sitting, and subjective 
reports of pain on motion of the low back.  From the most 
recent VA medical examination objective findings revealed, 
normal pain free range of motion of the lumbar spine without 
evidence of much, if any functional impairment, and there was 
no medical evidence of any associated neurological deficits.   
It is also  important to note that reportedly, the veteran 
has not received treatment for his back symptoms in the past, 
and that his flare-ups are apparently dissipated by 
stretching. In this regard, it must be concluded that 
considering the old criteria for limitation of motion of the 
lumbar spine under Diagnostic Code 5292, medical evidence of 
moderate limitation of motion is not shown.  Further, for 
purposes of the old criteria under Diagnostic Code 5295, the 
clinical data does not show evidence of lumbosacral strain 
with muscle spasm on extreme forward bending, unilateral loss 
of lateral spine motion in standing position, which is the 
criteria for the next higher disability evaluation. 

With respect to the new criteria under Diagnostic Code 5237, 
the clinical data does not reveal forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, combined range of motion of the 
thoracolumbar spine not greater than 120 degrees or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis, the criteria necessary for a 
higher disability evaluation. 

As indicated previously, the veteran has reported a history 
of flare-ups of low back pain twice per week brought on by 
twisting motions.  However, while the veteran's low back pain 
complaints can not be overlooked, there is no indication from 
the clinical record that his low back symptoms described as 
flare-ups, equate to moderate intervertebral disc syndrome 
with recurring attacks under the old criteria of Diagnostic 
Code 5293.  The flare-ups may interfere with his activities, 
yet there is absolutely no clinical information indicating 
that they require bed rest as prescribed by a physician.  See 
38 C.F.R. § 4.71a, The Spine, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitiang Episodes, 
Note 1.  In essence it is not shown that his symptoms result 
in  with incapacitating episodes having duration of 2 weeks, 
but less than 4 weeks during the past year.  In fact, in 
January 2005 it was reported the veteran indicated that his 
low back pain had not been bothering him much.  In this 
regard, it is clear that the criteria for an increase under 
the Diagnostic Code 5243, Intervertebral Disc Syndrome is not 
shown.  Further, there is no X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups and 
occasional incapacitating exacerbations under Diagnostic Code 
5003.  

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted 
in order to evaluate the existence of any functional loss due 
to pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's joints 
when the rating code under which the veteran is rated does 
not contemplate these factors. See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The veteran has subjectively indicated that 
he has painful range of motion of the low back  However, as 
indicated previously, at the April 2004 VA medical 
examination, normal, pain free range of motion of the spine 
was reported.  The record is absent for any objective 
evidence of functional loss due to pain, weakened movement, 
excess fatigability pain or pain motion of the lumbar spine.  
The medical evidence does not reflect objective evidence of 
pain greater than that contemplated by the current rating. 
Thus, the Board finds that 38 C.F.R. §§ 4.40, 4.45 or 4.59 do 
not provide a basis for a higher rating.

Additionally, the Board is aware that the veteran has 
reported interference with his full time job as a limousine 
dispatcher due periods of low back flare-ups.  However, 
contemplating the evidence shown, this case does not present 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, requiring consideration 
on an extra-schedular basis.  38 C.F.R. § 3.321 (b).   

Based on the foregoing, the Board concludes that the weight 
of the evidence is against the veteran's claim for an 
increase of his lumbar strain. Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).   An increased evaluation for lumbar strain 
is not warranted.       


ORDER

A 30 percent rating for residuals of a left zygoma fracture 
with silastic implant, is granted, subject to the controlling 
regulations governing the payment of monetary benefits.

The claim for a disability rating greater than 10 percent for 
low back strain is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


